Citation Nr: 1637030	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left foot drop claimed as secondary to back pain.

2.  Entitlement to service connection for a dorsal spine disability. 

3.  Entitlement to service connection for a degenerating lumbar spine disorder. 

4.  Entitlement to service connection for a head injury/traumatic brain injury.

5.  Entitlement to service connection for memory loss also claimed as secondary to head injury/traumatic brain injury and/or shoulder pain. 

6.  Entitlement to service connection for a right ear injury.  

7.  Entitlement to service connection for right eye fluttering also claimed as secondary to head injury/traumatic brain injury.  

8.  Entitlement to service connection for an acquired psychiatric disorder to include depression.  

9.  Entitlement to service connection for a cervical spine disorder. 

10.  Entitlement to service connection for a left leg disorder to include genu varum of the knee. 

11.  Entitlement to service connection for a left shoulder disability to include as secondary to the service connected right shoulder disability.  

12.  Entitlement to service connection for a pulmonary disability to include asbestosis.

13.  Entitlement to service connection for generalized arthritis. 

14.  Entitlement to service connection for a right leg disorder to include genu varum of the knee. 

15.  Entitlement to service connection for migraine headaches claimed as secondary to head injury/traumatic brain injury.   


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent 


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1956 to July 1959. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This case was remanded by the Board for further development in June 2014 and September 2015.  

In April 2014 and March 2015, the Veteran was afforded videoconference hearings before the undersigned Veterans' Law Judge (VLJ).  Transcripts of those hearings are of record. 

The issue of entitlement to service connection for a left shoulder disability to include as secondary to the service connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for left foot drop was last denied in an October 2010 rating decision.  The evidence added to the record with regard to left foot drop since the October 2010 rating decision is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim.  

2.  A dorsal spine disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

3.  A degenerating lumbar spine disorder was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

4.  A head injury/traumatic brain injury, or residuals thereof, is not shown by the evidence.  

5.  A memory loss disability is not shown by the evidence.  

6.  A right ear disability is not shown by the evidence.  

7.  A right eye fluttering disability was not manifest in service and is not otherwise attributable to active service and/or a service connected disability. 

8.  An acquired psychiatric disorder to include depression is not shown by the evidence.  

9.  A cervical spine disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service and/or a service connected disability.  

10.  A left leg disorder to include genu varum of the knee unequivocally preexisted service and unequivocally did not increase in severity during service.  No superimposed injury is shown to have occurred during service.

11.  A pulmonary disability to include asbestosis is not shown by the evidence.  

12.  Generalized arthritis is not shown by the evidence.  

13.  A right leg disorder to include genu varum of the knee unequivocally preexisted service and unequivocally did not increase in severity during service.  No superimposed injury is shown to have occurred during service.

14.  Migraine headaches were not manifest in service and are not otherwise attributable to active service and/or a service connected disability.  


CONCLUSIONS OF LAW

1.  The October 2010 rating decision denying service connection for left foot drop is final.  New and material evidence to reopen the claim for service connection for left foot drop has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A dorsal spine disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

3.  A degenerating lumbar spine disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

4.  A head injury/traumatic brain injury or the residuals thereof, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  Memory loss was not incurred in or aggravated during service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

6.  A right ear disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

7.  A right eye fluttering disability was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

8.  An acquired psychiatric disorder to include depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

9.  A cervical spine disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

10.  A left leg disorder to include genu varum of the knee, pre-existed service, and was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).

11.  A pulmonary disability to include asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

12.  Generalized arthritis was not incurred in or aggravated during service and may not be presumed to have been so incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

13.  A right leg disorder to include genu varum of the knee pre-exited service, was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).

14.  Migraine headaches were not incurred in or aggravated during service nor were they caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2009, July 2010, November 2010, December 2010, October 2011, and December 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received the Board looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for left foot drop.  In an October 2010 rating decision, service connection for left foot drop was denied.  The RO found that there was no evidence showing that the left foot drop, claimed as flopping and dragging, was incurred in or aggravated by military service.  The RO also found that service-connection for left foot drop, claimed as flopping and dragging, on a secondary basis to the back condition could not be established as service connection for a back disorder was denied.  The Veteran did not appeal that decision and he did not submit new and material evidence within the one year appeal period.  The October 2010 decision denying service connection for left foot drop became final. 

At the time of the last final denial, the record contained the Veteran's report of foot flopping and dragging due to his back pain.  Since the last final denial, the Veteran has submitted statements claiming that his left leg collapses and his left foot drops making it difficult to walk.  An April 2016 VA examination showing that the Veteran is able to dorsiflex his left foot and left great toe to resistance and that he did not appear to have left foot drop on examination at that time has also been associated with the file.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for left foot drop has not been submitted.  The Veteran's claim for service connection for left foot drop claimed as secondary to back pain was previously denied on the basis that the evidence did not show it was related to service.  Although the Veteran has re-submitted evidence asserting that his left foot drops, he had already argued this claim.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has a left foot drop disability that is related to service.  Rather, the Veteran claims his left foot drop is due to his non service connected back disability.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for left foot drop.  

Stated differently, service connection for a left foot drop was denied in the past because the record was devoid of a showing that it was related to service.  No material facts have changed. 


Service Connection 

The Veteran appeals the denial of service connection for a dorsal spine disability, lumbar spine disability, head injury, right ear injury, memory loss, right eye fluttering, an acquired psychiatric disorder to include depression, cervical spine disorder, left leg disorder to include genu varum of the knee, asbestosis, generalized arthritis, right leg disorder to include genu varum of the knee and migraine headaches.  After review of the record, the Board finds against the claims.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Initially, the Board finds against service connection for a pulmonary disability to include asbestosis, memory loss disability, a head injury to include traumatic brain injury (TBI), a right ear disability, generalized arthritis and an acquired psychiatric disorder.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to service connection for a pulmonary disability to include asbestosis, the Veteran claims that he was exposed to hazardous material while serving aboard navy ships as a crew chief during service.  According to the Veteran, the naval vessels were saturated with asbestos fibers.  He claims he worked with it, breathed it, slept in it, and ate around it.  

In March 2009, Dr. G indicated that the Veteran had asbestosis.  The Board notes, however, that in December 2009, private examiner, Dr. H noted that asbestosis is an unlikely diagnosis for the Veteran.  Although he has had clear exposure to asbestos according to Dr. H, he had no significant pleural disease and did not he have significant changes of diffusion or restriction to his lungs.  

In November 2010, Dr. H rendered an assessment of COPD, non consequential.  He also gave an assessment of chronic obstructive lung disease, multifactorial with exposure to asbestos.  Although he has had clear exposure to asbestos, Dr. H noted that because the Veteran had no significant pleural disease, nor did he have significant changes of diffusion or restriction to his lungs, asbestosis was an unlikely diagnosis in the Veteran.  

In April 2016, the VA examiner stated that the chest CT and chest X-ray confirm there is no evidence of interstitial fibrosis and that the Veteran does not meet the criteria for the alleged asbestosis.  He stated that the Veteran's work onboard the various ships did not entail significant asbestos exposure from the ships themselves as he was not performing work or near work that would have disturbed the asbestos that was part of the ship.  However, if the brake pads on the aircraft he serviced contained asbestos and if he blew these off with compressed air as he alleges to have done, he would have been significantly exposed to asbestos.  Regardless of potential asbestos exposure experienced by the Veteran while in service, the VA examiner noted that the Veteran does not have asbestosis as his chest CT did not demonstrate the presence of pulmonary interstitial fibrosis necessary for a diagnosis of asbestosis.  

Additionally, the VA examiner stated that while Dr. H rendered a diagnosis of "COPD, non-consequential" and later of simply "COPD," the studies Dr. H ordered and reviewed were essentially non-diagnostic for this condition.  He noted that there was no evidence of COPD on the CT of the chest and chest X-ray ordered for the examination.  The Veteran was unable to adequately perform pulmonary studies that were ordered for the examination secondary to his musculoskeletal pain that is unrelated his lungs it was noted.  As that pain is chronic and unlikely to resolve in the foreseeable future, the VA examiner stated, a second attempt to obtain meaningful pulmonary function tests will not be attempted at that time.  Regardless of his inability to adequately perform pulmonary function studies, his high resolution chest CT is adequate to rule out asbestosis and emphysematous COPD.  It was noted that the Veteran has not required nor does he have a history of chronic or regular use of oral or inhaled bronchodilators.  The VA examiner concluded that the evidence does not support a diagnosis of either asbestosis or COPD.  No chronic pulmonary disorder was found to be present on examination.

It was further noted that the buddy statements provided failed to establish a diagnosis or provide adequate evidence for the existence of asbestosis in the Veteran and that Dr. G provides no valid evidence to support the diagnosis in this Veteran. 

During a separate April 2016 VA examination, it was found that the Veteran does not currently meet the DSM-5 criteria for any psychiatric disorder.  The VA examiner commented that there is no diagnosed psychiatric disorder to be associated with the Veteran's military service or to be caused by or aggravated by his service connected right shoulder disability.  

The same VA examiner also found that the Veteran did not appear to exhibit adequate levels of effort with regard to formal memory assessment.  It was noted that there was no evidence to suggest that he has impairments in his immediate, recent, or remote memory despite his allegations to the contrary.  He was able to name the current president, and report the dates that his family members "were killed by doctors."  He also was able to recall components of the conversation with the examiner that had occurred earlier in the evaluation.  The examiner found that there was no objective evidence to indicate that the Veteran has any memory impairments.

The Board also points out that in April 2016 a different VA examiner noted that the July 1959 separation examination shows a normal neurologic and a normal psychiatric evaluation.  The Veteran reports furthermore that his cognitive symptoms began with his brain surgery in 1964 after service.  By the available evidence, there is no memory loss from service, and no further opinion applies he found.

In the same VA examination, it was noted that the service treatment records do not show evidence of TBI from the refueling accident in February 1958 or the footlocker accident in June 1958.  Furthermore, the July 1959 separation examination shows a normal neurologic evaluation, a normal psychiatric evaluation, and no findings of TBI the VA examiner noted.  By the available evidence, the examiner found that the there is no current disability of TBI from service.  Given the absence of diagnosis no further opinion applies the VA examiner stated.  

Regarding service connection for a right ear injury, the Veteran claims that he had a battery acid leak into his right ear canal in 1957/1958 which was irrigated for two hours and that his ear canal has been smaller in diameter since that time.  He also states that in 1958 or 1959 he blew out his right tympanic membrane when flying and was hospitalized.  During the April 2016 VA examination, however, it was noted that the Veteran did not have nor has he ever been diagnosed with an ear or peripheral vestibular condition.  The VA examiner noted an in service history in October 1958 of battery acid in the right ear, dullness of right drum, can hear better now and no treatment.  (It is noted that service connection has been granted for hearing loss and for tinnitus.  These matters are not at issue and are not part of the discussion as to these issues.)

The VA examiner noted that there was no finding on that examination to suggest any lasting damage from the battery acid in his ear.  The VA examiner further stated that service treatment records do not support a blown ear drum but was consistent with a blocked eustachion tube with an ear block, meaning the tympanic membrane remained intact.  Such an event, he stated, would be very painful, but not expected to cause lasting damage.  

No significant ear deformity or injury was found on examination.  The VA examiner found that the Veteran's right external auditory canal, pina, tragus and tympanic membrane were unremarkable relative to the same structures on the left side and no pathology was found beyond normal aging and apparent skin changes attributable to long standing exposure to the sun (evident on his ears, scalp and especially posterior neck). 

The April 2016 VA examination further showed that the Veteran did not have a known systemic arthritis condition.  It was noted that Veteran does not have a known systemic arthritic condition, nor does he have signs or symptoms consistent with the same.  He does have numerous osteoarthritic joints related to past injuries and age appropriate degeneration the examiner stated. 

As shown above, the various VA examinations fail to show that the Veteran has a chronic pulmonary disability to include asbestosis, a memory loss disability, a head injury, a right ear disability, generalized arthritis and/or an acquired psychiatric disorder.  The Board acknowledges the opinions of Dr. G and Dr. H but has afforded greater probative value to the medical findings of the VA examiner.  To that end, Dr. G has noted that some of the Veteran problems include asbestosis, TBI and depression.  She also noted some of the Veteran's injuries were previously caused by a fall in 1958 while transporting a foot locker downstairs.  The record, however, is devoid of any clinical showing of a chronic pulmonary disability to include asbestosis, a head injury, a right ear disability and/or an acquired psychiatric disorder.  

Furthermore, the April 2016 VA examiner noted that Dr. G's review of the service treatment records was inadequate to support the statements she has made.  While Dr. G alleges to both have reviewed the service treatment records and she alleges that the Veteran suffered a head injury associated with his fall down stairs with a footlocker in 1958 with a resulting several hours of unconsciousness and required weeks of hospitalization, it was noted that these statements are absolutely not supported by the service treatment records.  

A review of the service treatment does not show that the Veteran suffered a head injury associated with his fall down stairs during service.  As it is shown that Dr. G has relied on an inaccurate medical history, the Board finds that her unsupported statements/opinions lack probative value.  Therefore, the Board has placed greater probative value on the findings and opinions outlined in the VA examinations.  

As to whether the Veteran has a chronic pulmonary disability, the Board also finds that the VA examinations are more probative in this determination than the findings of Dr. H.  Significantly, the VA examiner has noted that the studies Dr. H ordered and reviewed were essentially non-diagnostic for this condition.  The Board has placed greater probative value on findings of the VA examiner as they are consistent with the historical record and objective findings which are against a showing of a chronic disability.  

Implicit in the claim is the Veteran's belief that he has a pulmonary disability to include asbestosis, memory loss, a head injury (TBI), generalized arthritis, a right ear disability and an acquired psychiatric disorder.  The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board also acknowledges the lay statements in the record from family and friends discussing the Veteran's in service injuries and his current medical problems.  Although lay persons, however, are competent to provide opinions on some medical issues, see Khana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, i.e. the existence of a chronic pulmonary disability to include asbestosis, a memory loss disability, generalized arthritis, a head injury, a right ear disability and/or an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Such diagnoses require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the more probative evidence is against a showing that the Veteran has a chronic pulmonary disability to include asbestosis, a memory loss disability, generalized arthritis, a head injury (TBI), a right ear disability and/or an acquired psychiatric disorder.  Accordingly, these claims are denied.  Should pathology appear in the future, the appellant may file a new claim at that time.  

Furthermore, the Board finds against the claims for service connection for left and right leg disorder to include genu varum of the knee.  To that end, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

The Veteran's July 1956 entrance examination noted mild genu varum.  Based upon the medical evidence, the Board concludes that there is clear and unmistakable evidence that genu varum pre-existed service.  The Board also concludes that there is clear and unmistakable evidence that the pre-existing leg disability was not aggravated during service.  

In this regard, the July 1959 separation examination again noted mild genu varum.  The entrance and separation examination both described the genu varum as mild.  Furthermore, the April 2016 VA examiner opined that the claimed condition genu varum, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner noted that the Veteran noted on both his enlistment examination and exit examination that he had mild genu varum.  The condition clearly existed prior to the service the examiner commented and was not significantly changed at the time of discharge.  The VA examiner reasoned that there are no medical record entries to suggest a chronic knee problem during or for decades after service and that on the current examination no significant genu varum was detected.  He further noted that findings on X-ray and examination were consistent with age appropriate degeneration to both knees and his symptoms suggestive of the left knee giving out are most consistent with his lumbar radiculopathy.  The VA examiner opined that the Veteran's bilateral genu varum was not at least as likely as not aggravated beyond its baseline as a result of service or of service connected conditions.  Additionally, the VA examiner opined that it was more likely than not (less than 50 percent probability) that his left leg problems are due to his lumbar spine problems and associated radiculopathy.  

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The Board has reviewed the service examination reports, to include the entrance and separation examinations, VA medical records, the VA examinations and private treatment records of file.  The evidence establishes that there was no increase in severity of this disability during service.  While the Veteran is competent to report his symptoms and the circumstances surrounding such, the Board has afforded greater probative value to the opinions of the VA examiner.  The opinions were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder and examination of the Veteran.  There are no opinions to the contrary.  Accordingly, this claim is denied.  

Lastly, the Board finds against the claims for service connection for dorsal spine, lumbar spine, cervical spine, right eye fluttering, and migraine headaches disabilities.  To that end, the Veteran contends that he has had back pain since 1958 when he fell down two flight of stairs carrying a locker.  The locker fell on top of him during the fall causing him back pain since that time he contends.  According to the Veteran, he has also had headaches since 1957 or 1958 when he was injured in a hose accident.

Service treatment records show complaints of a "blocked ear" in July 1957.  In June 1958, it was noted that the Veteran fell down the steps while carrying a locker box.  Fluttering of right eye lid was noted in March 1958.  In February 1959, the Veteran complained of neck and shoulder stiffness and headaches.  Tension headaches were diagnosed.  The Veteran reported back strain in May 1959 from climbing.  

While service treatment records show complaints for the right eye, neck, headaches and back, such were acute and resolved prior to separation as the July 1959 separation examination disclosed normal findings for the head, neck, eyes, and neurological system.  The July 1959 separation examination disclosed abnormal findings for the spine.  At that time, however, only genu varum mild was noted in this regard.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty.

In a June 1962 examination, occasional headaches NCD, cramps in legs after standing excessively long and back injury in 1955 with no residual disability was noted.  Examination at that time, however, disclosed normal findings for the spine, head, neck, eyes and neurological system which support the finding that the in service complaints for the right eye, neck, headaches and back were temporary and resolved.  

Post service complaints of spinal problems, right eye fluttering and/or migraine headaches are not shown in the record until years after separation.  To that end, degenerative bone disease of the upper lumbar spine and lower dorsal was shown in July 1971.  Although it was noted that the Veteran's low back problems started in 1958 when he fell, at that time the Veteran reported that he had little difficulty with his back until about a year prior when he was deep sea diving.  The Veteran was hospitalized in April 1974 for the low back following an automobile accident.  A neurological examination in August 1971 noted that the Veteran had occasional headaches that were severe and associated with his left leg pain.  It was noted that he had brain surgery in 1964 to remove a clot he sustained from being thrown off a horse.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.,  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In March 2009, Dr. G stated that the Veteran's bilateral shoulder pain, low back pain, numbness in his right thigh, pain radiation into his left leg characteristic of sciatica, migraine headaches, knee pain, neck pain, and hand and wrist pain were caused by an in service fall while transporting a foot locker downstairs.  Dr. G expressed that the Veteran suffered traumatic brain injury at that time and it rendered him unconscious for several hours and required weeks of hospitalization.  She believed that a secondary condition of arthritis had worsened through the years as a result of his military injuries.  Dr. S also indicated in December 2009 that the Veteran's headaches may be secondary to his shoulder pain.  

In December 2010, however, the VA examiner opined that the Veteran's current migraine headaches were less likely as not, less than 50/50 probability, related to the episode of tension headache while in service.  The VA examiner noted that tension headaches and migraine headaches are two different medical conditions.  It was stated that the Veteran's contention that the etiology of his headaches was from a traumatic brain injury has already been adjudicated and that unfortunately the documentation of the events of the injury that injured his shoulder does not fit with his subjective history.  Namely, the VA examiner noted that the Veteran contends that he was unconscious overnight after that event which was not documented, unfortunately, in his medical record.  The mechanism of injury opinion from Dr. G the VA examiner noted, though medically plausible, is not supported by the documentation of the injury that the Veteran had while in service.  No other precise, clear, specific diagnosis can be given based upon the limited data available and the examination findings at that time he stated.  

In April 2016, the VA examiner stated that while the Veteran had headache symptoms in February 1958 in the setting of his injuries from the refueling accident, his separation examination in July 1959 shows a normal neurologic evaluation, a normal psychiatric evaluation, and no chronic disability of headache.  After active service while in the Marine Corps Reserve, a June 1962 medical history shows occasional migraine type headaches.  Due to his subjective complaints at that time, the Veteran he stated is given a current disability of migraine headaches.  By the available evidence, however, his current disability is less likely than not caused or aggravated by active service he opined.  

Furthermore, he noted that the Veteran has existing VA service connection for "residuals, status post right shoulder trauma."  He reports that in his right upper extremity he has constant pain similar to that of a tooth ache from the shoulder to the elbow as well as intermittent jolts of pain that he calls "streakers" from the shoulder to the fingertips, especially of the middle and ring fingers.  The Veteran's migraine headaches, however, are an independent condition and cannot be physiologically linked by any means to the pathology in his right shoulder with respect to opinion.  He opined that the Veteran's migraine headaches are less likely than not caused or aggravated by his service connected right shoulder disability.  

The April 2016 VA examiner also opined that the conditions claimed including dorsal, lumbar and cervical spine disorders were each less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that review of the service treatment records shows no evidence of injury to the cervical, thoracic or lumbar spine.  He also noted that the July 1959 exit examination did not identify chronic spine, neck or back problems.  The May 1959 back strain appears to have been self-limited and the February 1959 neck stiffness was attributed to muscle tension headaches with no precipitating injury mentioned and appears to have been self-limited he stated.  Additionally, he noted that it was probable that the 1964 fall upon being thrown from a horse which resulted in a subdural hematoma that required surgical intervention would have significantly stressed the Veteran's spine.  The only mention of that injury found in the medical records, however, was made in August 1971 some years after the event he noted.  

The VA examiner also stated that the evidence in the medical records during service and for more than a decade after exiting military service does not support a significant injury to the Veteran's spine at the cervical, thoracic or lumbar levels while in service.  Review of the medical records suggests significant injuries to the Veteran's spine at multiple levels occurred following significant traumatic injuries that transpired after his time in service he found.  It was further discussed that Sgt. C stated the Veteran had back pain from the time of his fall with the footlocker in 1958 but that this statement was made long after the medical record entries that contradict this statement.  Also, he noted that Dr. G attributes back pain to the fall with the footlocker, but does not identify or address the conflicting medical evidence in the service treatment records and other medical records contained in the VBMS electronic folder.

Here, the Board has been presented with conflicting evidence regarding the relationship between the Veteran's current disabilities and his service.  The Board finds, however, the VA opinions more probative on these issues than the findings of Dr. G.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  Significantly, as noted, Dr. G has rendered an opinion based on an inaccurate medical history.  Dr. G alleges to both have reviewed the service treatment records and she alleges that the Veteran suffered a head injury associated with his fall down stairs with a footlocker in 1958 with a resulting several hours of unconsciousness and required weeks of hospitalization.  Such history, however, is not supported by the service treatment records.  The Board, therefore, finds her opinion less probative than the opinions rendered by the VA examiners on these matters.  The VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, complete physical examination and evaluation of the nature and extent of the Veteran's disabilities.  The opinions are well reasoned and supported by the historical record.

The Board also notes that the Veteran claims that his migraine headaches are secondary to his head injury (TBI), back and leg disabilities.  He also claims service connection for right eye fluttering as secondary to TBI.  As service connection has been denied for a head injury (TBI), a lumbar spine disability, and leg disability, service connection on this basis must also be denied.  

With regard to his shoulder pain, in a December 2009 treatment record it was noted that the Veteran's headaches may be secondary to his shoulder pain.   Medical evidence, however, that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus). The use of the word "may" renders the opinions nondefinitive.  

The April 2016 VA opinion on this matter, however, that the Veteran's migraine headaches are less likely than not caused or aggravated by his service connected right shoulder disability is definitive.  The VA examiner noted that migraine headaches are an independent condition and cannot be physiologically linked by any means to the pathology in his right shoulder.  As the VA opinion is definitive and supported with adequate rationale, the Board has afforded greater probative value to the opinion of the VA examiner.  Accordingly, the evidence is also against service connection on this basis.  

In making the above findings, the Board has considered that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board is also mindful of the lay statements describing the Veteran's fall during service and his subsequent complaints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his disabilities falls outside the realm of common knowledge of a lay person, their etiology cannot be determined based solely on observable symptoms, it requires clinical knowledge and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities than the lay statements of record.  

The Board is also mindful of the articles submitted by the Veteran discussing the lumbar spine and brain injuries.  The articles, however, are not specific to the Veteran and the findings were not based on his particular history and circumstances. As noted above, evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the articles have minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

In sum, the most probative evidence of record is against finding that the Veteran's disabilities are related to service and/or a service connected disability.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 U.S.C.A. § 5107(b).  



ORDER

New and material evidence to reopen the claim for entitlement to service connection for a left foot drop claimed as secondary to back pain has not been received; the claim is not reopened.  

Entitlement to service connection for a dorsal spine disability is denied.  

Entitlement to service connection for a degenerating lumbar spine disorder is denied.  

Entitlement to service connection for a head injury/traumatic brain, injury, or the results thereof, is denied.  

Entitlement to service connection for memory loss also claimed as secondary to head injury/traumatic brain injury and/or shoulder pain is denied.  

Entitlement to service connection for a right ear injury is denied.  

Entitlement to service connection for right eye fluttering also claimed as secondary to head injury/traumatic brain injury is denied.  

Entitlement to service connection for an acquired psychiatric disorder to include depression is denied.   

Entitlement to service connection for a cervical spine disorder is denied.  

Entitlement to service connection for a left leg disorder to include genu varum of the knee is denied.  

Entitlement to service connection for a left shoulder disability is denied.   

Entitlement to service connection for a pulmonary disability to include asbestosis is denied.  

Entitlement to service connection for generalized arthritis is denied.  

Entitlement to service connection for a right leg disorder to include genu varum of the knee is denied.  

Entitlement to service connection for migraine headaches claimed as secondary to head injury/traumatic brain injury is denied.


REMAND

The Veteran appeals the denial of service connection for a left shoulder disability.  The Veteran now contends that as a result of his service connected right shoulder disability he has had to overextended use of his left shoulder.  The Veteran has raised the issue of service connection for his left shoulder disability on a secondary basis.  On remand, an opinion on this matter should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the April 2016 VA examiner.  If the examiner who conducted the April 2016 examination is unavailable, and/or another examination is deemed necessary schedule the Veteran for a VA examination accordingly.  Access to VBMS and Virtual VA must be made available to the examiner.  After review of the record, the examiner must opine whether the Veteran's left shoulder disability was caused or aggravated (permanently made worse) by his service connected right shoulder disability.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

2. Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


